Citation Nr: 0319961	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  01-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to apportionment of the 
veteran's benefits for his child, to include the issue of 
whether the appellant has standing to seek apportionment 
beyond the delimiting age.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This case comes before the Board of Veterans Affairs (Board) 
on appeal from a November 2000 decision by the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs which denied the appellant's claim for 
apportionment of the veteran's benefits for his child.  The 
case was before the Board in October 2002 at which time the 
Board conducted additional development of the claim pursuant 
to 38 C.F.R. § 19.9(a)(2).  As addressed below, the veteran's 
daughter turned 18 years of age during the pendency of this 
appeal and the issue of the appellant's standing to seek 
benefits on her daughter's behalf once she reached the 
delimiting age has been raised.  The Board has rephrased the 
issue listed on the title page to reflect the jurisdictional 
issue to be addressed.


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in October 2002.  The development request 
resulted in the acquisition of additional evidence which has 
not been reviewed by the RO.  Pursuant to a recent decision 
by the Federal Circuit Court of Appeals, the case must be 
remanded to the RO for review of the evidence in the first 
instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  On 
remand, the RO should issue a Supplemental Statement of the 
Case (SSOC) to both parties as this is a contested claim.

On review of the record, the Board notes that the RO first 
adjudicated the appellant's claim for apportionment of the 
veteran's benefits, on behalf of their daughter, in November 
2000.  The information of record indicates that the veteran's 
daughter turned 18 years of age on January [redacted], 2001.  VA 
regulations generally limit the definition of a "child" as 
being under the age of 18 years.  See 38 C.F.R. § 3.57(a)(i)) 
(2002).  Thus, the issue presents itself as to whether the 
appellant has standing to assert an apportionment on behalf 
of the veteran's daughter subsequent to the date she attained 
the delimiting age of 18 years.  The RO should develop and 
adjudicate the issue of whether the veteran's daughter meets 
the regulatory definition of "child" subsequent to January 
[redacted], 2001, to include the issue of whether the veteran's 
daughter meets one of the definitional exceptions by being 
permanently incapable of self-support before reaching the age 
of 18 or by pursuing a course of instruction at an approved 
educational institution.  See 38 C.F.R. § 3.57(a)(ii), (iii) 
(2002).  Based upon this adjudication, the RO should make a 
legal determination as to whether the appellant has standing 
to pursue an apportionment claim on behalf of her daughter 
for any time period subsequent to January [redacted], 2001.

The Board further notes that the RO's initial denial of 
apportionment in November 2000 was based upon a determination 
that the veteran's monthly VA compensation of $98, stemming 
from a 10 percent disability rating for post-traumatic stress 
disorder (PTSD), would not permit a reasonable apportionment 
amount to the apportionee.  A March 2001 RO decision 
increased the disability rating for PTSD to 30 percent 
disabling, effective to February 12, 2000, which has resulted 
in a monthly compensation award exceeding $320.  The RO must 
readjudicate the claim in light of the increased award of VA 
compensation, to include consideration of whether the 
provisions of 38 U.S.C.A. § 1115, which allow for additional 
compensation for dependents when a veteran is rated as 30 
percent disabling, have any effect upon the merits of the 
claim.

Finally, the Board must stress to the veteran the importance 
of submitting a Financial Status Report (VA Form 5655) as his 
lack of cooperation could result in an unfavorable factual 
determination as to apportionment.  The RO should provide 


the veteran another opportunity to submit a VA Form 5655, and 
the RO should also contact the appellant to supplement her VA 
Form 5655 by clarifying the medical costs she has incurred on 
behalf of her daughter.  The RO should limit its request for 
information to the period of time it has determined that the 
appellant has standing to seek apportionment on behalf of her 
daughter.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO must provide the appellant and the 
veteran notice which meets the requirements 
of 38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102 and/or 5103A (West 
2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).

2.  The RO should develop and adjudicate the 
issue of whether the veteran's daughter meets 
the regulatory definition of "child" 
subsequent to January [redacted], 2001, to include 
the issue of whether the veteran's daughter 
meets one of the definitional exceptions by 
being permanently incapable of self-support 
before reaching the age of 18 or by pursuing 
a course of instruction at an approved 
educational institution.  The RO should make 
a legal determination as to whether the 
appellant has standing to pursue an 
apportionment claim on behalf of her daughter 
for any time period subsequent to January [redacted], 
2001.

3.  The RO should contact the veteran and 
request him to complete a Financial Status 
Report (VA Form 5655) limited to the time 
period in question.  In so doing, the veteran 
should 


be advised to identify all payments and/or 
benefits made on behalf of his daughter with 
documentation to support his claimed 
expenditures.

4.  The RO should contact the appellant and 
request her to declare the medical costs she 
has incurred on behalf of her daughter during 
the time period in question.

5.  Thereafter, the RO should readjudicate 
the claim of whether the appellant is 
entitled to apportionment of the veteran's 
benefits for his child, to include the issue 
of whether the appellant has standing to seek 
apportionment beyond the delimiting age.  The 
RO should issue a supplemental statement of 
the case (SSOC) to both the appellant and the 
veteran, and allow an appropriate period of 
time should be allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  Neither the appellant nor the veteran 
need take no action unless otherwise notified, but either may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




